hDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/09/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Frazin US 5190045 A "Frazin" in further view of Frazin US 5220924 A “Frazin-2”, Bergheim US 20050240200 A1 “Bergheim” and Corl US 5271404 A “Corl”.
In regard to claim 1, Frazin teaches “A method for locating the tip of a first guide wire in an orifice of a stenotic aortic valve, […], comprising the steps of:” [Claim 1; Column 4, Lines 2-5; Column 4, Lines 53-57; Claim 8; Claim 9; Claim 10; Column 4, Line 67-Column 5, Line 5]; […] “advancing the tip of the first guide wire through the peripheral blood vessel in a retrograde blood flow direction and through an aorta to a position where the ultrasound transducer is in a downstream vicinity of the stenotic aortic valve” [Column 4, Lines 53-57]; “maneuvering the tip of the first guide wire and obtaining a signal from the ultrasound transducer reflective of the velocities of blood passing through the orifice of the stenotic aortic valve” [Column 5, Lines 26-34; Column 4, Lines 44-47; Claim 8]; […] “guiding the tip of the first guide wire to a location where the maximum velocity of blood passing through the stenotic aortic valve is determined” [Column 5, Lines 26-34]; “advancing the tip of the first guide wire through the orifice of the stenotic aortic valve at the location where the maximum velocity of blood passing through the stenotic aortic valve is determined” [Column 5, Lines 26-34].

In regard to locating the tip of the first guide wire in an orifice of a stenotic aortic valve, Frazin discloses “The catheter 10 is advanced until the aortic arch or a position superior to the aortic valve is reached. Guidance and positioning of the catheter are facilitated by monitoring the blood pressure at the catheter tip 13, using a manometric transducer 39 connected to the open lumen” [Column 4, Lines 53-57]. Since the catheter can be advances to a position superior to the aortic valve and the catheter can be guided and positioned by the monitoring of the blood pressure at the catheter tip 13, under broadest reasonable interpretation, the catheter tip 13 can be located in an orifice of a stenotic aortic valve. 
In regard to advancing the tip of the first guide wire through the peripheral blood vessel and through an aorta to a vicinity of the stenotic aortic valve, Frazin discloses “The catheter 10 is advanced until the aortic arch or a position superior to the aortic valve is reached. Guidance and positioning of the catheter are facilitated by monitoring the blood pressure at the catheter tip 13, using a manometric transducer 39 connected to the open lumen” [Column 4, Lines 53-57]. Therefore, since the catheter tip 13 can be used to guide and position the catheter within the aortic arch or a position superior to the aortic valve, under broadest reasonable interpretation, the tip of the guide wire can be guided though an aorta to a vicinity of the stenotic aortic valve.

Furthermore, in regard to maneuvering the tip of the first guide wire, Frazin discloses “The catheter 10 is then withdrawn slightly, and rotated with possible guide wire adjustment. In this manner, the catheter 10 is maneuvered into the correct vessel” [Column 4, Lines 44-47]. Since the guide wire can be adjusted, under broadest reasonable interpretation, the tip of the first guide wire can be maneuvered. 
Furthermore, in regard to obtaining a signal from the ultrasound transducer reflective of the velocity of blood passing through the stenotic aortic valve, Frazin discloses “generating from signals produced by said ultrasound transceiver a continuous indication of the direction of blood flow relative to said catheter tip” [Claim 8]. Therefore, the ultrasound transceiver can generate a signal. Furthermore, Frazin discloses that “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to insert the catheter tip 13 into the left heart. Likewise, the present method works well even in cased of arterial narrowing as by atherosclerosis, as the increased blood velocity through the affected vessel enhances the upward deflection of the ultrasound tracing” [Column 5, Lines 26-34]. Therefore, the 
In regard to guiding the tip of the first guide wire to a location where the maximum velocity of blood passing through the stenotic aortic valve is determined, Frazin discloses “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to insert the catheter tip 13 into the left heart. Likewise, the present method works well even in cased of arterial narrowing as by atherosclerosis, as the increased blood velocity through the affected vessel enhances the upward deflection of the ultrasound tracing” [Column 5, Lines 26-34]. Thus, the Doppler-guided catheter can identify the peak flow through a stenosed valve, this peak flow corresponding to the maximum velocity of blood passing through the stenotic aortic valve. 
In regard to advancing the tip of the first guide wire through the orifice of the stenotic aortic valve at the location where the maximum velocity of blood passing through the stenotic aortic valve is determined, Frazin discloses “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to insert the catheter tip 13 into the left heart. Likewise, the present method works well even in cased of arterial narrowing as by atherosclerosis, as the increased blood velocity through the affected vessel enhances the upward deflection of the ultrasound tracing” [Column 5, Lines 26-34]. Thus, the Doppler-guided catheter can identify the peak flow through a stenosed valve, this peak flow corresponding to the maximum velocity of blood passing through the stenotic aortic valve. Furthermore, in order to insert the catheter tip into the left heart (i.e. the left atria and ventricle), the tip of the guide wire had to have been advanced through the orifice of the stenotic aortic valve at the location where the maximum velocity of blood passing though the stenotic aortic valve is determined.

Frazin-2 teaches “a Doppler ultrasound transducer being mounted on the tip of the first guide wire” [Column 8, Lines 26-29; FIG. 15]; “inserting the first guide wire into a peripheral blood vessel” [Claim 1] and advancing the tip of the first guide wire through the peripheral blood vessel “in a retrograde blood flow direction and through an aorta […]” [Claim 1; Column 8, Lines 3-7].
In regard to a Doppler ultrasound transducer being mounted on the tip of the first guide wire, Frazin-2 discloses “The guide wire 96 differs principally from the wire 19 in that a Doppler-type ultrasound transceiving crystal or transceiver 98 is mounted to the tip 100 of the guide wire 96” [Column 8, Lines 26-29]. As shown in FIG. 15, the Doppler-type ultrasound transceiving crystal or transceiver (i.e. Doppler ultrasound transducer) is mounted to the distal tip of the guide wire 96. Therefore, the Doppler ultrasound transducer can be mounted on the tip of the first guide wire (i.e. guide wire 96). 
In regard to inserting the first guide wire into a peripheral blood vessel, Frazin-2 discloses “inserting into a peripheral blood vessel a catheter having an ultrasound transceiver mounted to a guide wire, said catheter being inserted into the vessel and directed in the retrograde direction” [Claim 1]. In order for the catheter to be advanced through the peripheral blood vessel over the guide wire, under broadest reasonable interpretation, the first guide wire (i.e. guide wire) had to have been inserted into the peripheral blood vessel. 
In regard to advancing the tip of the first guide wire through the peripheral blood vessel in a retrograde blood flow direction, Frazin-2 discloses “Thus, through the use of the catheter 50, the Doppler transceiver 18a is used as a locating mechanism to advance in the retrograde direction and position the catheter at a specified portion of the heart, such as at the entry way of the coronary artery” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Frazin so as to include the Doppler ultrasound transducer being mounted on the tip of the first guide wire and inserting the first guide wire and advancing it through the peripheral blood vessel in a retrograde blood flow direction as disclosed in Frazin-2 in order to allow the first guide wire to obtain measurements as it is advanced through the peripheral blood vessel. By including the ultrasound transducer in the guide wire, the operator can be made aware of the position of the tip of the first guide wire as it is advanced toward the stenotic aortic valve. Combining the prior art elements according to known techniques would allow for a better approximation of the location of the first guide wire in the peripheral blood vessel.
The combination of Frazin and Frazin-2 does not teach “a position where the ultrasound transducer is in a downstream vicinity of the stenotic aortic valve”.
Bergheim teaches “a position where the ultrasound transducer is in a downstream vicinity of the stenotic aortic valve” [0015, 0045]. 
In regard to the ultrasound transducer being positioned in a downstream vicinity of the stenotic aortic valve, Bergheim discloses “In one embodiment, the imaging system is deliverable through a catheter or cannula to the operating field. In another embodiment of the present invention, an ultrasound transducer may be located on the delivery member at one or both sides of the expandable balloon” [0015]. Therefore, the ultrasound transducer can be positioned in the vicinity of the expandable balloon. Furthermore, Bergheim discloses “FIG. 4 shows a close-up view of the delivery member (40) and balloon (41) advancing toward the aortic valve (23) where aortic stenosis is evident. As depicted here, the aortic valve has a plurality of valve leaflets (24). In one embodiment, the delivery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frazin and Frazin-2 so as to include the ultrasound transducer being positioned in a downstream vicinity of the stenotic aortic valve as taught by Bergheim in order to allow the first guide wire to be positioned within the stenotic aortic valve. The stenosis in the aortic valve causes increased blood velocity within the vessel through the stenosed opening within the valve. By advancing the tip of the first guide wire to this position the ultrasound transducer can obtain images of the stenosed aortic valve. With this information in mind the physician can assess the status of the stenosed aortic valve and recommend treatments to restore or otherwise improve the flow of blood through the aortic valve.
The combination of Frazin, Frazin-2 and Bergheim does not teach explicitly teach “determining the maximum velocity of blood passing through […]”. 
Corl teaches “determining the maximum velocity of blood passing through […]” [Column 7, Line 66-Column 8, Line 13].
In regard to determining the maximum velocity of blood passing through the […], Corl discloses “Both the velocity spectrogram and the instantaneous spectral peak velocity waveform of the present invention may be generated in real-time. Thus, as the medical professional manipulates the guidewire/Doppler device, the effect of the manipulation can be immediately observed. This instantaneous feedback permits the guidewire/Doppler device to be optimally positioned to obtain the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frazin and Bergheim so as to the determination of the maximum velocity in Corl in order to allow the physician to determine where to insert an interventional device. The location of maximum velocity in a stenotic aortic valve is the location in the aortic valve where blood is capable of flowing. By inserting the first guide wire to this position within the aortic valve, an interventional device can be inserted to improve the flow of blood through the valve. Combining the prior art elements according to known techniques would yield the predictable result of locating where the flow blood is the highest in order to better position interventional devices to improve blood flow. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frazin. Likewise, Frazin teaches “wherein: the step of guiding the tip of the first guide wire through the peripheral blood 
In regard to guiding the tip of the first guide wire through the peripheral blood vessel, Frazin discloses “inserting a catheter into a peripheral artery selected from the group consisting of the brachial and femoral arteries” [Claim 8]. The brachial and femoral arteries are specific types of peripheral arteries. Furthermore, Frazin discloses “advancing said catheter and said sheath towards the heart in the retrograde direction in accordance with said indications of blood flow direction while steering the catheter” [Claim 8]. Since the catheter can be inserted into a peripheral artery (i.e. brachial or femoral) and the catheter can be advanced towards the heart, under broadest reasonable interpretation the tip of the guide wire is guided through the peripheral blood vessel.
In regard to generating from signals produced by the ultrasound transducer a continuous indication of the direction of blood flow relative to the tip of the first guide wire, Frazin discloses “generating from signals produced by said ultrasound transceiver a continuous indication of the direction of blood flow relative to said catheter tip” [Claim 8]. Therefore, the ultrasound transceiver can generate a signal that indicated the direction of blood flow relative to the catheter (i.e. guide wire) tip. Furthermore, Frazin discloses that “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to insert the catheter tip 13 into the left heart. Likewise, the present method works well even in cased of arterial narrowing as by atherosclerosis, as the increased blood velocity through the affected vessel enhances the upward deflection of the ultrasound tracing” [Column 5, Lines 26-34]. Thus, the Doppler-guided catheter can generate an ultrasound signal that can be used to identify the peak flow through a stenosed valve, this peak flow corresponding to the maximum velocity of blood passing through the stenotic aortic valve. 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frazin. Likewise, Frazin discloses “including the additional step of: advancing the first guide wire into a left ventricle of the heart” [Column 5, Lines 26-34; Column 4, Line 67-Column 5, Line 1].
In regard to advancing the first guide wire across the orifice of the stenotic aortic valve and into a left ventricle of the heart, Frazin discloses “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to insert the catheter tip 13 into the left heart. Likewise, the present method works well even in cased of arterial narrowing as by atherosclerosis, as the increased blood velocity through the affected vessel enhances the upward deflection of the ultrasound tracing” [Column 5, Lines 26-34]. Thus, the operator can advance the catheter tip into the left heart (i.e. the left ventricle). Furthermore, Frazin discloses “Guide wire manipulation may help crossing the aortic valve so as to enter the left ventricular chamber” [Column 4, Line 67-Column 5, Line 1]. Therefore, the first guide wire can be manipulated such that it crosses the aortic valve and enters the left ventricular chamber of the heart.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Frazin. Likewise, Frazin teaches “comprising the further step of: confirming that the first guide wire tip is properly located in the orifice of the stenotic aortic valve by fluoroscopy” [Column 6, Lines 18-20].
In regard to confirming that the first guide wire tip is properly located in the orifice of the stenotic aortic valve by fluoroscopy, Frazin discloses “Following catheterization of the test animals, fluoroscopy was used to confirm that the catheter tip had been successfully positioned” [Column 6, Lines 18-20]. Since fluoroscopy can be performed to confirm that the catheter tip has been properly positioned, under broadest reasonable interpretation, fluoroscopy can be used to confirm that the guide wire tip is properly located in the orifice of the stenotic aortic valve.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frazin US 5190045 A "Frazin", Frazin US 5220924 A “Frazin-2”, Bergheim US 20050240200 A1 “Bergheim” and Corl US 5271404 A “Corl” as applied to claims 1, 3-4, and 6 above, and further in view of Kiersey et al. US 20180056046 A1 “Kiersey” and Cribier US 20050251251 A1 "Cribier".
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Frazin teaches “including the further steps of: advancing a first catheter over the first guide wire to place the tip of the first catheter into a left ventricle chamber of the heart” [Column 5, Lines 17-19; Column 6, Lines 40-45; Column 4, Lines 53-54; Column 5, Lines 26-30]; “removing the first guide wire and the ultrasound transducer from the first catheter” [Column 5, Lines 17-19; Column 6, Lines 40-45]; […] “removing the first catheter from the second guide wire” [Claim 13; Column 5, Lines 14-19].
In regard to advancing a first catheter over the guide wire to place the tip of the first catheter into a left ventricle of the heart, Frazin discloses “The desired catheter is then inserted over the guide wire 19, and the guide wire withdrawn if necessary” [Column 5, Lines 17-19]. Therefore, since the desired catheter (i.e. the first catheter) can be inserted over the guide wire, under broadest reasonable interpretation, the first catheter can be advanced over the first guide wire to place the tip of the catheter into a left ventricle of the heart. Furthermore, in regard to a first catheter, Frazin discloses “The catheter 50 having the Doppler transceiver 18a may be used with a catheter sheath, and may be withdrawn from the sheath and replaced by a catheter 50’ having an ultrasonic imaging transducer 54 inserted therein” [Column 6, Lines 40-45]. Since the catheter 50 has a Doppler transceiver and can be used with a catheter sheath and can be withdrawn from the sheath, under broadest reasonable interpretation, the catheter 50 constitutes a first catheter which can be advanced over the guide wire to place the tip of the first catheter into a left ventricle of the heart. 

In regard to removing the first guide wire and the ultrasound transducer from the first catheter, Frazin discloses “The desired catheter is then inserted over the guide wire 19, and the guide wire withdrawn if necessary” [Column 5, Lines 17-19]. Therefore, since the guide wire can be withdrawn, under broadest reasonable interpretation, once the first catheter has been advanced over the guide wire to place the tip of the catheter into a left ventricle of the heart, the first guide wire can be removed from the first catheter. Furthermore, in regard to removing the ultrasound transducer from the first catheter, Frazin discloses “The catheter 50 having the Doppler transceiver 18a may be used with a catheter sheath, and may be withdrawn from the sheath and replaced by a catheter 50’ having an ultrasonic imaging transducer 54 inserted therein” [Column 6, Lines 40-45]. Since the catheter 50 having the Doppler transceiver 18a (i.e. the ultrasound transducer) can be withdrawn from the sheath (i.e. the first catheter), under broadest reasonable interpretation the ultrasound transducer can be removed from the first catheter. 
In regard to advancing a second guide wire through the first catheter, Frazin discloses “an ultrasonic imaging transducer configured for association with a second catheter for insertion into said sheath upon the withdrawal of said first catheter therefrom” [Claim 13]. Since a second catheter is utilized to insert the ultrasonic imaging transducer into the sheath, under broadest reasonable interpretation, this second catheter is associated with a second guide wire that is advanced through the 
In regard to removing the first catheter from the second guide wire, Frazin discloses “an ultrasonic imaging transducer configured for association with a second catheter for insertion into said sheath upon the withdrawal of said first catheter therefrom” [Claim 13]. Furthermore, Frazin discloses “In other cases, such as where a different type of catheter is needed, the Doppler-guided catheter 10 may be withdrawn while leaving the guide wire 19 in place. The desired catheter is then inserted over the guide wire 19, and the guide wire withdrawn if necessary” [Column 5, Lines 14-19]. In this case, the guide wire 19 can act as both a first guide wire and a second guide wire since it can be used to advance and/or remove the first catheter (i.e. Doppler-guided) and the second catheter (i.e. associated with the ultrasonic imaging transducer). Since the ultrasonic imaging transducer is associated with a second catheter that can be inserted into the sheath after the first catheter (i.e. the Doppler-guided catheter 10) has been removed, under broadest reasonable interpretation, the catheter can be removed from the second guide wire in order to allow the ultrasonic imaging transducer to be advanced into the heart.
The combination of Frazin, Frazin-2, Bergheim and Corl does not teach “advancing a second guide wire through the first catheter” or “removing the first catheter from the second guide wire”.
Kiersey teaches “advancing a second guide wire through the first catheter” [0099] and “removing the first catheter from the second guide wire” [0100] […] and “removing the second guide wire from the peripheral blood vessel” [0048, 0069].

In regard to removing the first catheter from the second guide wire, Kiersey discloses “If the clinician determines that the second guidewire 504 crosses the aortic valve, the method 1400 can end (block 1410). In some embodiments, the catheter 500 can be removed from the patient after crossing the aortic valve with the second guidewire 504” [0100]. Since the catheter 500 can be removed from the patient once the second guidewire has crossed the aortic valve, under broadest reasonable interpretation, the first catheter can be removed from the second guide wire. 
In regard to removing the second guide wire from the peripheral blood vessel, Kiersey discloses “Following delivery and placement of a guidewire across a desired valve location, the catheter 100, 100A with alignment assembly 120, 120A and remaining guidewire (if any) can be removed from the heart and out of the body of the patient” [0048]. In order for the remaining guidewire (i.e. the second guidewire) can be removed from the heart and out of the body, the second guidewire had to have been removed from the peripheral blood vessel. Furthermore, Kiersey discloses “At the treatment site, the guidewire, 102, 202 can be at least partially axially withdrawn or removed” [0069]. Therefore, the second guidewire (i.e. guidewire 202) can be removed from the target site (i.e. heart) and through the peripheral blood vessels that connect to the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frazin, Frazin-2, Bergheim and Corl so as to include the advancing of a second guide wire, the removal of the first catheter over the second guide wire and 
The combination of Frazin, Frazin-2, Bergheim, Corl and Kiersey does not teach “advancing a sheath having a collapsed dilation balloon and a collapsed caged bioprosthetic valve over the second guide wire in a direction toward the stenotic aortic valve”; “positioning the collapsed caged bioprosthetic valve and collapsed dilation balloon in the orifice of the stenotic aortic valve”; “inflating the dilation balloon to expand the caged bioprosthetic valve into contact with inner surfaces of the stenotic aortic valve”; “deflating the dilation balloon”; “removing the sheath and the dilation balloon from the peripheral blood vessel”; or11 “removing the second guide wire from the peripheral blood vessel”.
Cribier teaches “advancing a sheath having a collapsed dilation balloon and a collapsed caged bioprosthetic valve over the second guide wire in a direction toward the stenotic aortic valve” [0188, 0019]; “positioning the collapsed caged bioprosthetic valve and collapsed dilation balloon in the orifice of the stenotic aortic valve” [0155, FIG. 13a-13g]; “inflating the dilation balloon to expand the caged bioprosthetic valve into contact with inner surfaces of the stenotic aortic valve” [FIG. 13h, Claim 1]; “deflating the dilation balloon” [FIG. 13i-13j, Claim 1]; “removing the sheath and the dilation balloon from the peripheral blood vessel” [Claim 1, FIG. 13g, FIG. 13k].
In regard to advancing a sheath having a collapsed dilation balloon and a collapsed caged bioprosthetic valve over the second guide wire in a direction toward the stenotic aortic valve, Cribier discloses “In this embodiment, the first frame is expanded using a balloon, as generally shown in FIGs. 
In regard to positioning the collapsed caged bioprosthetic valve and collapsed dilation balloon in the orifice of the stenotic aortic valve, Cribier discloses in FIG. 13a to 13g, that the first step consists of introducing the shaft 27 and balloon catheter 26 along the guide wire previously positioned in the ventricle 4 (FIGS. 13a-13b) […] Dilation is performed at least with a balloon having 20 mm diameter […] This preliminary dilation of the aortic orifice helps in limiting the force required to inflate the balloon used to expand the implantable valve and position it in the aortic orifice” [0155]. As shown in FIG. 13g, once the aortic orifice has undergone preliminary dilation the balloon 26 along with the implantable valve 13 are positioned within the orifice of the stenotic aortic valve. 

In regard to deflating the dilation balloon, Cribier discloses in FIG. 13i and FIG. 13j, that the dilation balloon 26 deflates. Furthermore, Cribier discloses “deflating said first dilation balloon and withdrawing said deflated balloon in a proximal direction” [Claim 1]. Therefore, the first dilation balloon can be deflated and withdrawn from the vessel to which it was introduced. 
In regard to removing the sheath and the dilation balloon from the peripheral blood vessel, Cribier discloses “deflating said first dilation balloon and withdrawing said deflated balloon in a proximal direction” [Claim 1]. Therefore since the first dilation balloon can be deflated and withdrawn in a proximal direction, under broadest reasonable interpretation, the dilation balloon can be removed from the peripheral blood vessel. In regard to the sheath being removed, Cribier discloses in FIG. 13g that the balloon 26 and the implantable valve 13 are positioned within the stenotic aortic valve, and in FIG. 13k, only the guide wire 30 is positioned in the ventricle 4. As established previously, the sheath contained the collapsed dilation balloon and a collapsed caged bioprosthetic valve. Since FIG. 13k only illustrates the implantable valve 13 along with the guide wire 30, under broadest reasonable interpretation, the sheath had to have been removed from the peripheral blood vessel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frazin, Frazin-2, Bergheim, Corl and Kiersey so as to include the steps involving the dilation balloon and bioprosthetic valve of Cribier in order to allow the 
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references discloses therein. That being said, this claim only requires the secondary references of Kiersey and Cribier. Likewise, Kiersey teaches “the second guide wire” [0099].
In regard to the second guide wire, Kiersey discloses “The method 1400 can further include advancing a second guidewire 504 distally through the wire guide 530 such that the second guidewire 504 exits the aligned side port 522 of the support structure 524 towards the leaflets of the aortic valve (block 1406)” [0099]. Therefore, a second guide wire can be advanced to the aortic valve.
Cribier teaches that the second guide wire is “has a higher elastic modulus than the first guide wire” [0148].
In regard to the second guide wire having a higher elastic modulus than the first guide wire, Cribier discloses “The shaft 27f of the balloon dilatation catheter 26 is as small as possible, i.e., a 7F (2.2 mm) or a 6 F (1.9 mm) size. The balloon 26 is mounted on the shaft 27 between two rings R. Moreover, the shaft 27 comprises a lumen 28 (FIG. 12b) as large as possible for inflation of the balloon 26 with diluted contrast to allow simple and fast inflation and deflation. It has also another lumen 29 able to accept a stiff guide wire 30, for example 0.036 to 0.038 inches (0.97 mm), to help position the implantable valve with precision” [0148]. A stiff guide wire inherently possesses a high elastic modulus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Frazin, Frazin-2, Bergheim, Corl so as to include the second guide wire of Kiersey and the higher elastic modulus than the first guide wire as disclosed in Cribier in order to securely position the collapsed dilation balloon and collapsed bioprosthetic valve within the stenotic aortic valve. Should these components be advanced along a guide wire that is not sufficiently stiff, then it is possible for these components to move in such a way that surrounding tissue is damaged in the process of advancing these structures to the stenotic aortic valve. By having the second guide wire be stiffer (i.e. higher elastic modulus) than the first, damage to the patient’s surrounding tissues is minimized, thus decreasing the chance of surgical complications.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Frazin US 5836882 A "Frazin-3" in view of Frazin US 5190045 “Frazin” and Frazin US 5220924 A1 “Frazin-2”.
In regard to claim 8, Frazin-3 teaches “An apparatus for locating the tip of a manually manipulable guide wire in the orifice of a stenotic aortic valve, comprising:” [Claim 1; Column 4, Lines 21-28; Column 3, Lines 50-57]; “the Doppler ultrasound transducer continually generating electrical signal reflective of the plurality of velocities of a fluid passing through the stenotic aortic valve and adjacent the Doppler ultrasound transducer […]” [Claim 2; Column 3, Lines 45-49]; “at least one electrical connector extending from said Doppler ultrasound transducer to a velocimeter, said at least one electrical connector adapted to transmit the electrical signals generated by the Doppler ultrasound transducer to the velocimeter” [Column 3, Lines 27-29; Column 3, Lines 45-49]; “the velocimeter electrically connected to a display device, the velocimeter generating an additional electrical signal, said additional electrical signal creating an image on the display device” [Column 3, Lines 29-34]; “the image 
In regard to an apparatus for locating the tip of a manually manipulable guide wire in the orifice of a stenotic aortic valve, Frazin-3 discloses an “Apparatus for localizing a tip of a probe relative to a sonifying transducer inside a biotic structure […]” [Claim 1]. Furthermore, Frazin-3 discloses “In other situations an intravascular probe may be used. An intravascular probe may be used when ultrasonic imaging of the heart is done from the right atrium which may be entered from the superior or inferior vena cava. Intravascular probes may also be placed in the aorta or left ventricle chambers via the brachial or femoral arteries. In either case the intravascular probe (ultrasonic transducer 23) is inserted through the sheath to an appropriate position within the subject” [Column 4, Lines 21-28]. Thus the probe can be inserted within the heart. In regard to a guide wire, Frazin-3 discloses “Alternatively, the probe 27 may be a three-hole (triple lumen) multipurpose catheter manufactured by USCI/Bard of Billerica, Mass. Two of the lumens (0.61 mm internal diameter) may be used for electrical conductors interconnecting the velocimeter and Doppler transceiver 24 attached to the tip of the catheter 27. The third lumen (1.245 mm internal diameter) may be used for a "J" guide wire and/or for sensing blood pressure” [Column 3, Lines 50-57]. Since the probe can contain three lumens and one of those lumens can be used for a “J” guide wire and the tip of the probe can be localized, under broadest reasonable interpretation, the tip of the guide wire can be located in the orifice of a stenotic aortic valve. Since the apparatus includes a probe (i.e. an ultrasonic transducer) and that ultrasound probe can placed in the aorta or left ventricle chambers, under broadest reasonable interpretation, the apparatus can be utilized to locate the tip of the guide wire in the orifice of a stenotic aortic valve.
In regard to the Doppler ultrasound transducer continually generating electrical signals reflective of the plurality of velocities of a fluid passing through the stenotic aortic valve and adjacent the Doppler ultrasound transducer, Frazin-3 discloses “The apparatus for localizing a tip of a probe 
In regard to at least one electrical connector extending from said Doppler ultrasound transducer to a velocimeter, Frazin-3 discloses “Under an embodiment of the invention, the transceiver is a piezoelectric element (e.g. a Doppler acoustic transceiver) interconnected with a Doppler standard velocimeter” [Column 3, Lines 27-29]. Since the transceiver and the Doppler standard velocimeter are interconnected, under broadest reasonable interpretation, there has to be at least one electrical connector extending from the Doppler ultrasound transducer to a velocimeter. 
In regard to the least one electrical connector being adapted to transmit the electrical signals generated by the Doppler ultrasound transducer to the velocimeter, Frazin-3 discloses “The Doppler velocimeter may be constructed to successively transmit eight cycle bursts through a transceiver 24 of the probe 27, each followed by a pause, during which the velocimeter listens for echoes and then determines a blood velocity based on those echoes” [Column 3, Lines 45-49]. Since eight cycle bursts 
In regard to the velocimeter being electrically connected to a display device, the velocimeter generating an additional electrical signal, said additional electrical signal creating an image on the display device, Frazin-3 discloses “The velocimeter, in addition to functioning as a power supply in providing an excitation signal to the Doppler transceiver, also beneficially serves to measure and display blood flow on a display 25 during retrograde arterial catheterization [Column 3, Lines 29-34]. Since the velocimeter is capable of measuring and displaying blood flow on a display 25, under broadest reasonable interpretation, the velocimeter is electrically connected to a display device and the velocimeter is capable of generating an additional electrical signal, to create an image on the display device.
In regard to the image indicating when the Doppler ultrasound transducer is located at a point of maximum blood velocity through the stenotic aortic valve, Frazin-3 discloses “The apparatus for localizing a tip of a probe inside a biotic structure as in claim 1 further comprising a video display which displays two-dimensional images of sound reflecting structures detected in the imaging window of the sonifying transducer” [Claim 3]. Since the velocimeter can be used to measure and display blood flow and the apparatus further includes a video display to display two-dimensional images of sound reflecting structures detected in the imaging window, under broadest reasonable interpretation, the image can indicate when the Doppler ultrasound transceiver is located at a point of maximum blood velocity through the stenotic aortic valve located within the imaging window.
Frazin-3 does not teach “the guide wire manipulable by a user to locate the Doppler ultrasound transducer to a location where the Doppler ultrasound transducer is in the vicinity of the stenotic aortic 
Frazin teaches “the guide wire manipulable by a user to locate the Doppler ultrasound transducer to a location where the Doppler ultrasound transducer is in a downstream vicinity of the stenotic aortic valve” [Column 4, Lines 53-57; Column 5, Lines 26-30] and “when the guide wire is manipulated to locate the highest blood velocity across the aortic valve” [Column 5, Lines 26-34].
In regard to the guide wire being manipulable by a user to locate the Doppler ultrasound transducer to a location where the Doppler ultrasound transducer is in a downstream vicinity of the stenotic aortic valve, Frazin discloses “The catheter 10 is advanced until the aortic arch or a position superior to the aortic valve is reached. Guidance and positioning of the catheter are facilitated by monitoring the blood pressure at the catheter tip 13, using a manometric transducer 39 connected to the open lumen” [Column 4, Lines 53-57]. Therefore, since the catheter tip 13 can be used to guide and position the catheter within the aortic arch or a position superior to the aortic valve, under broadest reasonable interpretation, the tip of the guide wire can be guided though an aorta to a vicinity of the stenotic aortic valve. Furthermore, Frazin discloses “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to insert the catheter tip 13 into the left heart” [Column 5, Lines 26-30]. Since the operator can identify the location and timing of peak flow through badly stenosed valves and then insert the catheter tip 13 into the left heart, under broadest reasonable interpretation, the first guide wire had to have been guided to a position where the ultrasound transducer a vicinity of the stenotic aortic valve.
In regard to the guide wire is manipulated to locate the highest blood velocity across the aortic valve, Frazin discloses “Using the present Doppler-guided catheter 10, however, the operator is readily able to identify the exact location and timing of peak flow through even a badly stenosed valve, and to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Frazin-3 so as to include the Doppler ultrasound transducer being located in the vicinity of the stenotic aortic valve and manipulating the guide wire to locate the highest blood velocity across the aortic valve as disclosed in Frazin in order to obtain images from the Doppler ultrasound transducer located in the vicinity of the stenotic aortic valve. By determining the velocities in the vicinity of the aortic valve in accordance with the electrical signals obtained by the Doppler ultrasound transducer and connected with the velocimeter, the physician can assess the status of the aortic valve and develop a treatment plan in order to restore or otherwise improve the flow of blood through the aortic valve.  
The combination of Frazin-3 and Frazin does not teach “a Doppler ultrasound transducer mounted on the tip of the guide wire”.
Frazin-2 teaches “a Doppler ultrasound transducer mounted on the tip of the guide wire” [Column 8, Lines 26-29; FIG. 15]; 
In regard to a Doppler ultrasound transducer being mounted on the tip of the first guide wire, Frazin-2 discloses “The guide wire 96 differs principally from the wire 19 in that a Doppler-type ultrasound transceiving crystal or transceiver 98 is mounted to the tip 100 of the guide wire 96” [Column 8, Lines 26-29]. As shown in FIG. 15, the Doppler-type ultrasound transceiving crystal or transceiver (i.e. Doppler ultrasound transducer) is mounted to the distal tip of the guide wire 96. Therefore, the Doppler ultrasound transducer can be mounted on the tip of the first guide wire (i.e. guide wire 96). 
.
Response to Arguments
Applicant’s arguments, see Remarks page 5-18, filed on 03/09/2021, with respect to the rejection of claims  have been fully considered and are persuasive given the amendments to the claims. The rejection of claims 1, 3-8 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Frazin US 5220924 A “Frazin-2”, Corl et al. US 5271404 A “Corl” and/or Kiersey et al. US 20180056046 A1 “Kiersey” as stated in the 35 U.S.C. 103 rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burkett US 20150217090 A1 “Burkett”.
Burkett is pertinent to the applicant’s disclosure because it discloses “In certain aspects, the guide wire of the present disclosure includes a flow sensor. The flow sensor can be used to measure blood flow velocity within the vessel, which can be used to assess coronary flow reserve (CFR). The flow sensor can be, for example, an ultrasound transducer, a Doppler flow sensor or any other suitable flow sensor, disposed at or in close proximity to the distal tip of the guide wire” [0056].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793